IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                              NOT FINAL UNTIL TIME EXPIRES TO
                                              FILE MOTION FOR REHEARING AND
                                              DISPOSITION THEREOF IF FILED


JESSICA CHRISTINE RODRIGUEZ,

             Appellant,

v.                                                   Case No. 5D17-2941

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed June 22, 2018

Appeal from the Circuit Court
for Hernando County,
Stephen Toner, Jr., Judge.

James S. Purdy, Public Defender, and
Edward J. Weiss, Assistant Public
Defender, Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Lori N. Hagan, Assistant
Attorney General, Daytona Beach, for
Appellee.


PER CURIAM.

      We affirm. However, we note that while the trial court announced a sentence on

Count V, it failed to enter the corresponding sentencing documents for that count. We

therefore remand for entry of sentencing documents on Count V in accordance with the

oral pronouncement.
     AFFIRMED and REMANDED with instructions.

EVANDER, BERGER and EISNAUGLE, JJ., concur.




                                    2